Order, entered on August 26, 1960, denying defendant-appellant’s motion to dismiss the complaint for lack of prosecution, and order entered on September 21, 1960, granting plaintiff’s motion for an extension of time to file a note of issue, unanimously reversed, on the law, on the facts, and in the exercise of discretion, with $20 costs and disbursements to the appellant, plaintiff’s motion for an enlargement of time to file a note of issue is denied and defendant-appellant’s motion to dismiss the complaint for lack of prosecution is granted, with $10- costs, with leave to the plaintiff to move to vacate the dismissal upon proper papers, including an affidavit of merits. The separate appeals are considered together for reasons of convenience. It may well be that it was reasonable to delay the New York proceeding until the determination of the action in the United States District Court. Plaintiff, however, may not be relieved of the obligation to establish a meritorious claim. We have repeatedly held that the failure to prosecute an action requires its dismissal in the absence of a showing of merits by one having personal knowledge of the facts. (De Long v. J. Rich Steers, Inc., 10 A D 2d 705.) Should an application to vacate be made, the parties may, if so advised, incorporate by reference any of the papers submitted on this motion. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.